ON MOTION FOR REHEARING
PER CURIAM.
We grant the motion for rehearing filed by Michael Timothy Morrison. Our initial opinion is withdrawn.
Morrison appeals pro se the trial court’s summary denial of his Rule 3.850, Florida Rules of Criminal Procedure, motion for post-conviction relief. The trial court de*468nied this motion on the basis that the same motion had been previously filed and denied. Our examination of the record shows that this previously filed motion was a motion for correction, reduction, and modification of sentence under Rule 3.800, Florida Rules of Criminal Procedure, and did not assert the same grounds as were asserted in the motion subsequently filed under Rule 3.850. Accordingly, we must remand to the trial court.
BOOTH, SMITH and SHIVERS, JJ, concur.